In a proceeding instituted in pursuance of section 89 of the Membership Corporations Law, for the removal of the body of Philip Jacobs from its present resting place to another grave in the same plot owned by the petitioner, order granting the petitioner’s application upon condition that the petitioner pay all the necessary expenses involved in the removal and subsequent reburial modified in accordance with the consent of respondent’s counsel on the argument so as to provide for the reburial of Philip Jacobs and his wife, Eva Jacobs, side by side in the plot, upon condition that, within ten days from the entry of the order herein, the appellant consent to such reburial of the wife, in which event the order as so modified is affirmed, with ten dollars costs and disbursements to respondent. In the event that appellant does not consent to such reburial of the wife, as stated, the order is affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur. Settle order on two days’ notice.